Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 16-18, in the reply filed on 29 Dec 2021 is acknowledged.  The traversal is on the ground(s) that the currently amended claims no possess unity of the invention as they recite a radiation device that has a fusing mode and a preheating mode that provides a temperature below a fusing or melting temperature of the build material.  This is not found persuasive because unity of the invention is assessed at the time examination begins. See MPEP 1850. The Examiner does not believe that a “special” technical feature is a transient concept that is reconsidered in each action. Even arguendo, the claims still do not possess unity of invention as independent claim 1 is rejected below. 
Applicant has argued that Ng teaches two different heat sources, so they cannot have a radiation device that has a fusing mode and a preheating mode. The radiation device is not limited to a single radiation source, and even if it was that would contradict applicant’s dependent claims 3, 4, and 16 which state that the radiation device is a linear array of radiation sources.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 refers to “the carriage” but it is not explicitly clear if this refers to “the carriage assembly” or “the movable carriage.” Consistent terminology would be helpful. For the purposes of this office action it will be assumed that “the carriage” is “the movable carriage.” 

Claim 5 recites “thermal data.” Presumably this should be “the thermal data.” 

Claim 7 recites “build material.” Presumably this should be “the build material.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, including dependent claims 2-8 and 16-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites a radiation device is configurable between a preheating mode below a fusing temperature of the build material and a fusing mode to apply radiation to fuse the build material. These modes appear to be indefinite as they are dependent upon the fusing temperature of the build material, which is the material worked upon. The material worked upon does not limit an apparatus claim, see MPEP 2115. In other words, the same apparatus could meet or not meet the claimed limitation based upon what build material is placed into the additive manufacturing device. 
For the purposes of this office action this limitation will be interpreted as a radiation device that is configurable between more than one temperature or power output. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (US 20170072463 A1, previously cited and hereinafter “Ng”).

Regarding claim 1 Ng teaches a carriage assembly for an additive manufacturing system, the carriage assembly comprising: 
a movable carriage (platform 150, Figs. 2-4) to move over a build zone of the additive manufacturing system; 
a thermal sensor device (220, 222, 350, or 352, Figs. 2-4) on the carriage to obtain thermal data (0043, 0051) associated with a region of build material in the build zone; and 
a radiation device (334 and 360, Figs. 3 and 4) on the carriage to apply radiation onto the build material, 
wherein the radiation device is configurable between: a preheating mode (0052-0053 of Ng teaches preheating below a sintering temperature) to apply radiation onto the region of build material to raise a surface temperature thereof to a temperature below a fusing or melting temperature of the build material; and a fusing mode (0052-0053 of Ng teaches heating to a sintering temperature) to apply radiation onto the region of build material to selectively fuse at least part of the region of build material.
In a first interpretation of Ng, the heat source (334) and energy source (360) collectively meet the claimed radiation device, which is able to heat to a temperature below the build material melting temperature ([0052]) and to heat to a build material fusing temperature ([0053]).  In a second interpretation of Ng, since the build material is unstated in the claim, the apparatus only requires the capability to heat to two different temperatures.  Either the Ng heat source or energy source would meet the claimed radiation device since they each have the capability to heat to lower and higher temperatures by varying the power or impingement.

Regarding claim 2 Ng teaches wherein the radiation device is to apply the radiation at a given energy (0052-0053, the given energy being either preheating or sintering certain areas; 0044 also teaches the adjustability of the energy imparted to the heating devices) onto the build material, wherein the given energy is based on whether the radiation device is configured in the preheating mode or the fusing mode (this is an either/or switch for either sintering or preheating) and the thermal data (0044 teaches adjustability of the heating based on measured thermal data) obtained by the thermal sensor device.

Regarding claim 3 Ng teaches wherein the radiation device comprises a linear array (see Fig. 4 showing a linear array of 334 or 360 in either direction; also comparing Fig. 4 and 2 each module 210 is in a linear array with another module 210) of radiation sources on the carriage assembly, wherein the linear array of radiation sources is configurable between (0052-0053) the preheating mode and the fusing mode.

Regarding claim 4 Ng teaches wherein each radiation source of the linear array of radiation sources is to apply radiation at a respective given energy onto a respective sub-region (see Fig. 4 showing the heating portions spaced on the module; 0054 teaches regional heating capabilities) of build material, wherein the respective given energy (the energy imparted will be different based upon sintering or preheating, see also 0044) is based on whether the linear array of radiation sources is configured in the preheating mode or the fusing mode and the thermal data obtained by the thermal sensor.

Regarding claim 5 Ng teaches wherein the thermal sensor device comprises a linear array of thermal sensors (see Fig. 2 showing multiple linear modules 210 which each contain thermal sensors), wherein each thermal sensor of the linear array of thermal sensors is to obtain thermal data associated with a respective sub-region (see 0029) of build material in the build zone.

Regarding claim 6 Ng teaches wherein each thermal sensor of the linear array of thermal sensors corresponds (each module 210 has radiation sources and thermal sensors and they correspond with each other as they are in the same module) with a respective radiation source of the linear array of radiation sources, wherein each radiation source is to apply (the device of Ng is capable of this, see 0044; an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency.) radiation onto the corresponding sub-region of build material at a given energy based on whether the linear array of radiation sources is configured in the preheating mode (0052-0054) or the fusing mode and the thermal data obtained by the corresponding thermal sensor.

Regarding claim 7 Ng teaches wherein the carriage assembly comprises a distribution element (304 or 340 or 341, Fig. 3) on the carriage to distribute build material in the build zone.

Regarding claim 8 Ng teaches wherein the carriage assembly comprises a printing agent deposit mechanism (0011 teaches a dispenser; see also 0061) on the carriage to selectively deliver printing agent (0011 teaches dispensing particles in a carrier fluid; [0008] of Applicant’s specification submitted 25 Oct 2019 teaches that printing agents may be binding agents) to the at least part of the region of build material, wherein the printing agent is a composition to modify (naturally a carrier fluid modifies the way the particles are fused through heat absorption of the fluid) a degree of fusing of the at least part of the region of build material upon application of radiation to the region of build material.

Regarding claim 16 Ng teaches wherein each radiation source of the linear array of radiation sources is individually addressable (0044 teaches modifying the heating to achieve uniform temperature distribution; also individual addressability is the ability to turn on or off) to emit radiation at a respective given power onto a respective sub-region (as the carrier moves naturally each subregion will be affected) of build material.

Regarding claim 17 Ng teaches wherein the thermal sensor device comprises a thermal imaging camera (see 0043).

Regarding claim 18 Ng teaches wherein the thermal sensor device comprises an array (see figs. 2 and 4 showing an array of heating devices) of thermal imaging cameras (see 0043), wherein each thermal imaging camera is to obtain thermal image data associated with a respective sub-region (0029; as the platform moves different regions are measured) of the build material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742